DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102a1 as being anticipated by US Patent to Lee 5,611,017US.
In terms of claim 11, Lee teaches a cable sealing structure (Figure 5) comprising a cable sealing body (Figure 5: 26 and 27) including a gel (Figure 5: 70; Column 7 lines 1-10), the cable sealing body having a construction with anisotropic deformation characteristics (Column 7 lines 1-10 wherein pressure sensitive adhesive contain anisotropic deformation characteristics because at the point pressure the deformation is different compare to any other point). Further Figures 2 and 5 illustrate different .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee 5,611,017US in view of the US Application Publication to Saito 2005/0129347US.
In terms of claim 1, Lee teaches a cable sealing structure (Figure 5) comprising: a cable sealing body (Figure 5: 26 and 27) including a gel (Figure 5: adhesive gel 70; Column 7 lines 10-45); wherein as the cable seal structure is deformed to form a seal (See Figure 4 and 5 wherein the portion of that contain fibers 30 is deform as it is being housed or encapsulated by 70).
Lee does not teach wherein at least one reinforcing structure embedded in the gel; wherein the at least one reinforcing structure elastically deforms to apply an elastic load to the cable seal body.

As for claim 2, Lee / Saito teach the cable sealing structure of claim 1, wherein Saito teach at least one reinforcing structure is configured to rebound to its pre-deform shape (407 is made from Kevlar base material which has the capability  to rebound to its pre-deform shape [0170]).
As for claim 3, Lee / Saito teach the cable sealing structure of claim 1, wherein Lee teaches the cable sealing body has anisotropic deformation characteristics (Column 7 lines 1-10).
As for claims 4-8, 10-18, and 20 Lee / Saito teach the cable sealing structure of claims 1 and 11. 
Lee does not teach wherein the cable sealing body includes an x-dimension that extends along an x-axis, a y-dimension that extends along a y-axis and a z-dimension that extends along a z-axis, wherein the z-axis corresponds to a cable pass-through direction, and wherein the cable sealing body is less deformable along the z-axis as compared to at least one of the x and y axes; wherein the cable sealing body is less 
wherein Saito teaches the cable sealing body (Figure 19 and 20) includes an x-dimension that extends along an x-axis (Figure 20: along the horizontal direction), a y-dimension that extends along a y-axis (Figure 20 along the vertical direction) and a z-dimension that extends along a z-axis (Figure 19 along the horizontal direction), wherein the z-axis corresponds to a cable pass-through direction (Figure 19: see 402), and wherein the cable sealing body is less deformable along the z-axis as compared to at least one of the x and y axes (See Figure 20: wherein the deformable portion is along vertical and horizontal direction of Figure 20); wherein the cable sealing body is less deformable along the z-axis as compared to both the x and y axes (See Figure 19 and 20: wherein the deform portion is only shown in Figure 20 along the vertical and horizontal direction which corresponds to x and y axis respectively); wherein the at least one reinforcing structure is oriented and positioned in the cable sealing body such that the cable sealing body is more deformable along the x-axis as compared to at least one of the y and z axes (See the hump relationship of Figure 20 which applies to one fiber, .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/ Saito as applied to claim 1 and 14 above, and further in view of the US Patent to Cook 6005041US.
In regards to claim 9 and 19, Lee / Saito teach the device of claim 1 and 14. Lee and Saito do not teach wherein the reinforcing member are arrange in a zig-zag pattern.
Cook teaches a thermoplastic layer (Figure 2d) having woven fibers (44) that may shaped in the zig-zag pattern (the ones that run across Figure 2d from left to right is shaped like a zig zag pattern or a sinusoidal pattern) within a gel material (Figure 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the teachings of Lee / Saito to include woven .
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. In this instant the applicant argued the prior art Lee does not teach “a gel like material having anisotropic deformation” (Remarks Page 6).
The examiner respectfully disagree element 70 is disclosed to have deformation characteristics (Col 7 lines 1-10). Lee further disclosed his material can be either thermoplastic base material (Col 7 lines 1-10) or a material  that contains silicone (Col 10 45-60). The applicant discloses the same anisotropic materials in applicant’s disclosure ([0055]) to be made from either thermoplastic or silicone base materials. Hence although the prior art does not explicitly use the term “anisotropic”  the materials are made from the same material as the applicant which contains “anisotropic” characteristics.
The applicant further argues the secondary reference of Saito does not teach “embedding a reinforcing structure in a gel wherein the reinforcing structure elastically deforms to apply an elastic load to a cable seal body” (Remarks Page 7).
The examiner respectfully disagree as shown in Figure 19 of Lee reference, one can clearly see “reinforcing members” 407 being elastically deform with the gel material 414. The members are (407) are designed to provide tensile strength and further since it is deformed within the gel 414 the member 407 must apply an elastic load to seal member 414.

The examiner respectfully disagree, examiner indicated in the rejection above to claim 1 that one ordinary skill in art would be motivated to embed a reinforcing element into the gel in order to increase the tensile strength of the cable.
This action is therefore made FINAL for reason(s) detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                            



/SUNG H PAK/           Primary Examiner, Art Unit 2874